TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                   OFFICE OF THE ATTORNEY GENERAL

                                             State of California


                                               DANIEL E. LUNGREN

                                                 Attorney General


                                 ______________________________________

                      OPINION           :
                                        :          No. 96-201
                   of                   :
                                        :          November 21, 1996
          DANIEL E. LUNGREN             :
            Attorney General            :
                                        :
          MAXINE P. CUTLER              :
         Deputy Attorney General        :
                                        :
______________________________________________________________________________

           THE HONORABLE JAN GOLDSMITH, MEMBER OF THE CALIFORNIA STATE
ASSEMBLY, has requested an opinion on the following question:

                May a school bus travel in a high-occupancy vehicle lane located in a separate corridor
in the middle of a state freeway if its entry and exit are from an overpass from the right-hand lane of the
freeway?

                                                    CONCLUSION

                A school bus may not travel in a high-occupancy vehicle lane located in a separate
corridor in the middle of a state freeway even though its entry and exit are from an overpass from the
right-hand lane of the freeway.

                                                       ANALYSIS

               The Department of Transportation ("Department") has established exclusive use of
certain highway lanes for high-occupancy vehicles ("HOV"s). An HOV is any vehicle containing two
or more persons, the exact number being subject to the Department's determination for the particular
highway. (See, e.g., Sts. & Hy. Code, ' 30794, subds. (e), (f).) Vehicle Code section 21655.5 1
provides:

    1
     Section references are to the Vehicle Code unless otherwise specified.


                                                             1.                                    96-201

                 "(a) The Department of Transportation and local authorities, with respect to
        highways under their respective jurisdictions, may authorize or permit exclusive or
        preferential use of highway lanes for high-occupancy vehicles. Prior to establishing
        the lanes, competent engineering estimates shall be made of the effect of the lanes on
        safety, congestion, and highway capacity.

                 "(b) The Department of Transportation and local authorities, with respect to
        highways under their respective jurisdictions, shall place and maintain, or cause to be
        placed and maintained, signs and other official traffic control devices to designate the
        exclusive or preferential lanes, to advise motorists of the applicable vehicle occupancy
        levels, and, except where ramp metering and bypass lanes are regulated with the
        activation of traffic signals, to advise motorists of the hours of high-occupancy vehicle
        usage. No person shall drive a vehicle upon those lanes except in conformity with the
        instructions imparted by the official traffic control devices. A motorcycle may be
        operated upon those exclusive or preferential lanes unless specifically prohibited by a
        traffic control device.

                "(c) When responding to an existing emergency or breakdown in which a
        mass-transit vehicle is blocking an exclusive or preferential use lane, a clearly marked
        mass transit vehicle, mass transit supervisor's vehicle, or mass transit maintenance
        vehicle that is responding to the emergency or breakdown may be operated in the
        segment of the exclusive or preferential use lane being blocked by the mass-transit
        vehicle, regardless of the number of persons in the vehicle responding to the emergency
        or breakdown, if both vehicles are owned or operated by the same agency, and that
        agency provides public mass transit services.

                "(d) For purposes of this section, a `mass transit vehicle' means a transit bus
        regularly used to transport paying passengers in mass transit service.

                "(e) It is the intent of the Legislature, in amending this section, to stimulate
        and encourage the development of ways and means of relieving traffic congestion on
        California highways and, at the same time, to encourage individual citizens to pool their
        vehicular resources and thereby conserve fuel and lessen emission of air pollutants."

                 We are asked whether a school bus may travel in an HOV lane located in a separate
corridor in the middle of a state freeway if its entry and exit are from an overpass from the right-hand
lane of the freeway. We conclude that a school bus may not be driven in an HOV lane.

                In reaching this conclusion, we are guided by well established principles of statutory
construction. "In construing a statute, our principal task is to ascertain the intent of the Legislature."
(Yoshisato v. Superior Court (1992) 2 Cal. 4th 978, 989.) "In determining intent, we look first to the
language of the statute, giving effect to its `plain meaning.'" (Kimmel v. Goland (1990) 51 Cal. 3d 202,
208-209.) "It is well settled that statutes should be construed in harmony with other statutes on the


                                                   2.                                               96-201

same general subject." (Building Material & Construction Teamsters' Union v. Farrell (1986) 41
Cal. 3d 651, 665.)

                We first note that while section 21655.5 does not expressly authorize the use of an
HOV lane by a "mass-transit vehicle," its terms appear to contemplate use by such a vehicle. ('
21655.5, subd. (c).) Does a school bus qualify as a mass-transit vehicle? Section 21655.5,
subdivision (d) defines a "mass-transit vehicle" for purposes of the statute as "a transit bus regularly
used to transport paying passengers in mass transit service." A "transit bus" is defined in turn as "any
bus owned or operated by a publicly owned or operated transit system, or operated under contract with
a publicly owned or operated transit system, and used to provide to the general public, regularly
scheduled transportation for which a fare is charged." (' 642.)

                   We do not view the usual school bus as a "transit bus regularly used to transport paying
passengers" (' 21655.5, subd. (d)), where a transit bus must "provide to the general public, regularly
scheduled transportation for which a fare is charged" (' 642). Rather, a school bus is generally defined
as "any motor vehicle designed, used, or maintained for the transportation of any school pupil at or
below the 12th-grade level to or from a public or private school or to or from public or private school
activities. . . ." (' 545; see also Ed. Code, ' 39830.) School buses thus do not meet the definition of a
"mass-transit vehicle" for purposes of traveling in an HOV lane.

                 Next we consider the fact that school buses are subject to certain specific restrictions in
their operation. Two particular limitations support the conclusion that a school bus may not be driven
in an HOV lane. First, section 21655, subdivision (b) provides that on highways, school buses must be
driven in specially designated lanes or, when specific lanes have not been designated, a school bus
"shall be driven in the right-hand lane for traffic or as close as practicable to the right edge or curb."
On a "divided highway having four or more clearly marked lanes for traffic in one direction," a school
bus "may also be driven in the lane to the immediate left of the right-hand lane, unless otherwise
prohibited under this code." (Ibid.) The apparent purpose of this statutory limitation is to foster
safety, especially considering the characteristic slow speeds and lack of maneuverability for the drivers
of school buses.

                 Here we have been given that the HOV lane in question is located in a separate corridor
in the middle of a freeway where entry and exit are provided by an overpass from the freeway's right
lane. Even though the HOV lane is in a separate corridor, it does not constitute the right-hand lane of
the freeway. All of the reasons why a school bus must be in the right lane militate against the use of an
HOV lane for transporting school children. Besides the slow speeds and lack of maneuverability for
the drivers of the buses, HOV lanes do not have accessible areas for emergency stops comparable to the
right lane of a highway. We cannot construe section 21655 in a manner that would undermine the
Legislature's purposes in adopting it. Accordingly we believe that a school bus transporting children
may not be driven in an HOV lane without violating the terms of section 21655.

                The second restriction of significance is that a school bus transporting students may not
be driven in excess of 55 miles per hour. (' 22406, subd. (c).) The maximum speed a vehicle may be
driven on the highway, however, may be 65 or 70 miles per hour, as designated by the Department.
('' 22348, 22349, 22356, 22366.) HOV lanes are designated for the maximum speed allowed for the

                                                    3.                                              96-201

particular area. It would be unreasonable to allow a slow moving vehicle to impede the normal and
reasonable movement of traffic in an HOV lane, where it is prohibited from traveling at the speed limit
designated for the HOV lane. We are to interpret statutory language in a manner which considers "the
consequences that would follow from a particular construction and . . . not readily imply an
unreasonable legislative purpose. . . .     [A] practical construction is preferred."       (California
Correctional Peace Officers Assn. v. State Personnel Bd. (1995) 10 Cal. 4th 1133, 1147.)2

                 We conclude, therefore, that a school bus may not travel in an HOV lane located in a
separate corridor in the middle of a state freeway even though entry and exit are from an overpass from
the right-hand lane of the freeway.

                                                         *****




    2
     Of course, if the HOV lane constituted the right-hand lane of the freeway and the speed limit were 55 miles per hour, our
analysis and conclusion would be different.


                                                             4.                                                      96-201